DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/24/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8.22.2022 is being considered by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: (a) “a first phosphor layer having a first thickness and a second phosphor layer having a second thickness greater than the first thickness and contacting the first phosphor layer” and “wherein the first thickness and the second thickness are each measured from a top surface of the light emitting part in a direction normal to the top surface of the light emitting part” of claims 1 and 9, and, (b) “wherein a thickness of a first portion of the first phosphor layer overlapping the light emitting part is different from a thickness of a second portion of the first phosphor layer not overlapping the walls” of claims 19 and 20.
Claim Objections
Claims 19 and 20 are objected to because of the following informalities:  “the walls” should read –the plurality of walls--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8-10, 12-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (of record, US 20100025700 A1) in view of Yoo et al. (of record, US 20150228869 A1).
Regarding claim 1, Jung discloses a light emitting element (Fig. 2) comprising:
a housing (130) including a plurality of walls (inclined walls of 131) defining a cavity (131) having one side (top) thereof opened;
a light emitting part (112+122) disposed in the cavity and configured to (MPEP 2111 and/or 2112) emit light having a peak wavelength in a blue wavelength band ([0035], “first blue LED 112” and “second blue LED 122”. Since both LEDs are blue, “configured to emit light having a peak wavelength in a blue wavelength band” is presumed inherent unless shown otherwise), the light emitting part including a first light emitting chip (112) and a second light emitting chip (122) spaced apart from each other; and
a wavelength converter (114+124+coating layer, [0046], “The phosphors 114 and 124 may be in the form of particles and may be contained in a coating layer”) disposed on the light emitting part and including a first phosphor layer (114+coating layer) having a first thickness (T1) and a second phosphor layer (124+coating layer) having a second thickness (T2) greater (MPEP 2125) than the first thickness and contacting (indirectly via 140; the claim does not recite direct physical contact) the first phosphor layer, the first phosphor layer (114+coating layer) includes a first phosphor (114) mixed in the first phosphor layer (114+coating layer) and is configured to (MPEP 2111 and/or 2112) emit light (partly) having a peak wavelength in a green wavelength band ([0042], “The yellow phosphor 114 capable of providing the color coordinate region of the base light together with the blue LED may include at least one of orthosilicate based yellow, amber, and green phosphors” and claim 13, “wherein the first LED-phosphor combination comprises a blue LED and at least one of a blue phosphor, a green phosphor, and an amber phosphor”), and the second phosphor layer (124+coating layer) includes a second phosphor (124) and is configured to (MPEP 2111 and/or 2112) emit light having a peak wavelength in a red wavelength band ([0035], “red phosphor 124”),
wherein the first thickness (T1) and the second thickness (T2) are each measured from a top surface (S) of the light emitting part in a direction normal to the top surface of the light emitting part.

    PNG
    media_image1.png
    350
    787
    media_image1.png
    Greyscale

Jung does not disclose wherein the second phosphor comprises a fluoride-based red phosphor represented by A2MF6:Mn4+, wherein A is one of Li, Na, K, Ba, Rb, Cs, Mg, Ca, Se, and Zn, and M is one of Ti, Si, Zr, Sn, and Ge.
Yoo discloses wherein the second phosphor comprises a fluoride-based red phosphor represented by A2MF6:Mn4+, wherein A is one of Li, Na, K, Ba, Rb, Cs, Mg, Ca, Se, and Zn, and M is one of Ti, Si, Zr, Sn, and Ge ([0176], K2SiF6:Mn4+).
It would have been obvious to one of ordinary skill in the art to include the red fluoride-based phosphor of Yoo in Jung so as to employ a well-known red phosphor which was recognized as being part of the knowledge of one of ordinary skill in the art and its use would have yielded predictable results and/or because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Regarding claim 4, Jung/Yoo discloses wherein light emitted from the light emitting element (Fig. 2) is a combination of light emitted from the first and second light emitting diode chips (112+122), light emitted from the first phosphor (114), and light emitted from the second phosphor (124, Fig. 2, [0037], [0042], [0048]).
Regarding claim 5, Jung/Yoo fails to disclose, in Fig. 2, wherein at least one of the plurality of walls includes a reflective facet configured to reflect light emitted from the first and second light emitting diode chips.
However, Jung discloses, in a separate embodiment in Fig. 1, “Inner wall surfaces of the two cavities 131a and 131b may be inclined reflective surfaces” ([0044]).
It would have been obvious to one of ordinary skill in the art to include a reflective facet as claimed in the embodiment of Fig. 2 in view of the embodiment of Fig. 1 and arrive at the claimed invention in the device of Jung/Yoo so as to maximize lighting efficiency/extraction.
Regarding claim 8, Jung/Yoo discloses wherein light emitted from the light emitting element (Fig. 2) has a color gamut of an NTSC value of about 90% or more (since Jung/Yoo suggest all the positively recited structural features of the light emitting element of base claims 4 and 1, the property of dependent claim 8 is presumed inherent since no additional structure is recited, see MPEP 2111 and 2112).
In the event that Jung/Yoo do not implicitly disclose the claimed limitation, which the Examiner does not concede, since Jung/Yoo suggest all the positively recited structural features of the light emitting element of base claims 4 and 1, it would have been obvious to one of ordinary skill in the art to expect or include a claimed NTSC value so as to deliver vivid and/or true-to-life colors since a prima-facie case of obviousness exists per MPEP 2112 (“Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103”).
Regarding claim 17, Jung/Yoo discloses wherein the second phosphor layer (124+coating layer) is disposed on (laterally and indirectly) the first phosphor layer (114+coating layer, Fig. 2. The term “on” is a broad term per https://www.thefreedictionary.com/on which allows for lateral and indirect positioning as disclosed by the prior art).
Regarding claim 19, Jung/Yoo discloses wherein a thickness of a first portion of the first phosphor layer (114+coating layer) overlapping the light emitting part (at 112; said thickness being from a top of 112) is different from a thickness of a second portion of the first phosphor layer (114+coating layer) not overlapping the walls (said thickness being outside of 112, Fig. 2).

    PNG
    media_image2.png
    350
    787
    media_image2.png
    Greyscale

Regarding claim 9, Jung discloses a light emitting element (Fig. 2) comprising:
a housing (130) including a plurality of walls (inclined walls of 131) defining a cavity (131) having one side (top) thereof opened;
a light emitting part (112+122) disposed in the cavity and configured to (MPEP 2111 and/or 2112) emit light having a peak wavelength in a blue wavelength band ([0035], “first blue LED 112” and “second blue LED 122”. Since both LEDs are blue, “configured to emit light having a peak wavelength in a blue wavelength band” is presumed inherent unless shown otherwise), the light emitting part (112+122) including a first light emitting diode chip (112) and a second light emitting diode chip (122) spaced apart from each other;
a lead portion ([0045], “Although not shown, the housing 130 may be provided with lead terminals to supply power to the LEDs 112 and 122”) formed in the housing and configured to (MPEP 2111 and/or 2112) supply external electric power to the light emitting part ([0045]); and
a wavelength converter (114+124+coating layer, [0046], “The phosphors 114 and 124 may be in the form of particles and may be contained in a coating layer”) disposed on the light emitting part and including a first phosphor layer (114+coating layer) having a first thickness (T1) and a second phosphor layer (124+coating layer) having a second thickness (T2) greater (MPEP 2125) than the first thickness and contacting (indirectly via 140; the claim does not recite direct physical contact) each other, the first phosphor layer (114+coating layer) includes a first phosphor (114) mixed in the first phosphor layer (114+coating layer) and is configured to (MPEP 2111 and/or 2112) emit light (partly) having a peak wavelength in a green wavelength band ([0042], “The yellow phosphor 114 capable of providing the color coordinate region of the base light together with the blue LED may include at least one of orthosilicate based yellow, amber, and green phosphors” and claim 13, “wherein the first LED-phosphor combination comprises a blue LED and at least one of a blue phosphor, a green phosphor, and an amber phosphor”), and the second phosphor layer (124+coating layer) includes a second phosphor (124) and is configured to (MPEP 2111 and/or 2112) emit light having a peak wavelength in a red wavelength band ([0035], “red phosphor 124”),
wherein:
wherein the first thickness (T1) and the second thickness (T2) are each measured from a top surface (S) of the light emitting part in a direction normal to the top surface of the light emitting part; and
at least one of the plurality of walls (exterior walls of 130) extends (partly at least) vertically (Fig. 2) with respect to a bottom surface of the housing (Fig. 2)

    PNG
    media_image1.png
    350
    787
    media_image1.png
    Greyscale

Jung fails to disclose the second phosphor comprises a fluoride-based red phosphor.
Yoo discloses the second phosphor comprises a fluoride-based red phosphor ([0176]).
It would have been obvious to one of ordinary skill in the art to include the red fluoride-based phosphor of Yoo in Jung so as to employ a well-known red phosphor which was recognized as being part of the knowledge of one of ordinary skill in the art and its use would have yielded predictable results and/or because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Regarding claims 10 and  12, Jung/Yoo discloses (claim 10; see Yoo) wherein the fluoride-based red phosphor is represented by A2MF6:Mn4+, wherein A is one of Li, Na, K, Ba, Rb, Cs, Mg, Ca, Se, and Zn, and M is one of Ti, Si, Zr, Sn, and Ge ([0176], K2SiF6:Mn4+), (claim 12; see Young) wherein light emitted from the light emitting element (Fig. 2) is a combination of light emitted from the first and second light emitting diode chips (112+122), light emitted from the first phosphor (114), and light emitted from the second phosphor (124, Fig. 2, [0037], [0042], [0048]),
Regarding claim 13, Jung/Yoo fails to disclose, in Fig. 2, wherein the at least one of the plurality of walls includes a reflective facet configured to reflect light emitted from the first and second light emitting diode chips.
However, Jung discloses, in a separate embodiment in Fig. 1, “Inner wall surfaces of the two cavities 131a and 131b may be inclined reflective surfaces” ([0044]).
It would have been obvious to one of ordinary skill in the art to include a reflective facet as claimed in the embodiment of Fig. 2 in view of the embodiment of Fig. 1 and arrive at the claimed invention in the device of Jung/Yoo so as to maximize lighting efficiency/extraction.
Regarding claim 16, Jung/Yoo discloses wherein light emitted from the light emitting element (Fig. 2) has a color gamut of an NTSC value of about 90% or more (since Jung/Yoo suggest all the positively recited structural features of the light emitting element of base claims 12 and 9, the property of dependent claim 16 is presumed inherent since no additional structure is recited, see MPEP 2111 and 2112).
In the event that Jung/Yoo do not implicitly disclose the claimed limitation, which the Examiner does not concede, since Jung/Yoo suggest all the positively recited structural features of the light emitting element of base claims 12 and 9, it would have been obvious to one of ordinary skill in the art to expect or include a claimed NTSC value so as to deliver vivid and/or true-to-life colors since a prima-facie case of obviousness exists per MPEP 2112 (“Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103”).
Regarding claim 18, Jung/Yoo discloses wherein the second phosphor layer (124+coating layer) is disposed on (laterally and indirectly) the first phosphor layer (114+coating layer, Fig. 2. The term “on” is a broad term per https://www.thefreedictionary.com/on which allows for lateral and indirect positioning as disclosed by the prior art).
Regarding claim 20, Jung/Yoo discloses wherein a thickness of a first portion of the first phosphor layer (114+coating layer) overlapping the light emitting part (at 112; said thickness being from a top of 112) is different from a thickness of a second portion of the first phosphor layer (114+coating layer) not overlapping the walls (said thickness being outside of 112, Fig. 2).

    PNG
    media_image2.png
    350
    787
    media_image2.png
    Greyscale

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Yoo  as applied to claim 1, and further in view of Tasaki et al. (of record, US 20150361270 A1). 
Regarding claim 2,  Jung/Yoo fails to disclose wherein the housing has a white color and comprises an opaque silicone resin including a mixture of a phenyl silicone resin and a methyl silicone resin.
Tasaki discloses a white reflective film (Abstract, “white reflective film”) which has a white color and comprises an opaque (inherent since it is white and reflective) silicone resin including a mixture of a phenyl silicone resin and a methyl silicone resin ([0123-0127]).
It would have been obvious to one of ordinary skill in the art to include the material of Tasaki in the housing of Jung/Yoo so as to  achieve a “white reflective film for use as a reflector or the like to reflect light emitted from a light source to the side where the light is to be applied” (Tasaki, [0001]).

Response to Arguments
Applicant's arguments filed 5.15.2022 have been fully considered but they are not persuasive.
The applicant alleges:

    PNG
    media_image3.png
    510
    636
    media_image3.png
    Greyscale

This is not persuasive because the examiner now relies in Fig 2 of Jung and because the term “contact” includes direct and indirect contact with Jung having indirect contact.



The applicant alleges:

    PNG
    media_image4.png
    472
    656
    media_image4.png
    Greyscale

This is not persuasive because the examiner now relies in Fig 2 of Jung and because the term “contact” includes direct and indirect contact with Jung having indirect contact.

The applicant alleges:

    PNG
    media_image5.png
    213
    685
    media_image5.png
    Greyscale

This is not persuasive because Jung/Yoo discloses wherein a thickness of a first portion of the first phosphor layer (114+coating layer) overlapping the light emitting part (at 112; said thickness being from a top of 112) is different from a thickness of a second portion of the first phosphor layer (114+coating layer) not overlapping the walls (said thickness being outside of 112, Fig. 2).

    PNG
    media_image2.png
    350
    787
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/               Primary Examiner, Art Unit 2894